Name: 68/361/EEC: Council Decision of 15 October 1968 setting up a Standing Veterinary Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  agricultural policy
 Date Published: 1968-10-18

 Avis juridique important|31968D036168/361/EEC: Council Decision of 15 October 1968 setting up a Standing Veterinary Committee Official Journal L 255 , 18/10/1968 P. 0023 - 0023 Finnish special edition: Chapter 3 Volume 2 P. 0160 Danish special edition: Series I Chapter 1968(II) P. 0465 Swedish special edition: Chapter 3 Volume 2 P. 0160 English special edition: Series I Chapter 1968(II) P. 0473 Greek special edition: Chapter 03 Volume 4 P. 0045 Spanish special edition: Chapter 03 Volume 3 P. 0041 Portuguese special edition Chapter 03 Volume 3 P. 0041 COUNCIL DECISION of 15 October 1968 setting up a Standing Veterinary Committee (68/361/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the draft decision submitted by the Commission; Whereas it is desirable that, for cases where the Council delegates powers to the Commission in the veterinary field, a Committee should be set up, consisting of experts from the Member States, for the purpose of ensuring close co-operation between Member States and the Commission and enabling the latter to consult experts; Whereas it is furthermore desirable that such co-operation extend to all fields covered by Community rules on these matters; whereas that Committee should accordingly be empowered to consider any question relating to such fields; HAS DECIDED AS FOLLOWS: Article 1 A Standing Veterinary Committee (hereinafter called the "Committee") is hereby set up and shall consist of representatives of the Member States with a representative of the Commission as Chairman. Article 2 The Committee shall, in the cases and under the conditions provided for therein, carry out the duties devolving upon it under the instruments adopted by the Council in the veterinary field. It may, moreover, consider any other question arising under such instruments and referred to it by the Chairman either on his own initiative or at the request of a Member State. Article 3 The Committee shall adopt its own rules of procedure. Done at Luxembourg, 15 October 1968. For the Council The President G. SEDATI